HILL, Circuit Judge,
dissenting:
The majority’s holding in these two cases leads us farther down a path I find most unattractive. We are at or near the point where The Great Writ automatically issues any time a trial judge is found to have instructed a jury that intention can be presumed from a person’s acts. I respectfully dissent.
As the majority opinion relates on page 547; Sandstrom/Franklin violation instructions have, over the years, taken two forms. One, condemned in Sandstrom commences, “[t]he law presumes that a person intends the ordinary consequences of his voluntary acts.” 442 U.S. at 513, 99 S.Ct. at 2453. The other, found in Franklin, includes “acts of a person of sound mind and discretion are presumed to be the product of the person’s will.” 471 U.S. at 811, 105 S.Ct. at 1970.
Both versions are incorrect abstract statements of the law. The Sandstrom version results in a shift of the burden as to any person who is a defendant. The Franklin version, however, applies only to defendants who are of sound mind and discretion.
“Sound mind” is defined as “[t]he normal condition of the human mind, — that state in which its faculties of perception and judgment are ordinarily well-developed, and not impaired by mania, insanity, or other mental disorder.” Black’s Law Dictionary at 1251 (5th ed. 1979). I do not believe that a person could, at once, be of sound mind and yet be suffering from such a mental defect or deficiency that he could not form intent to commit murder.
In these (Bowen/Dix) cases the Sand-strom instruction was not given. In both cases, the Franklin — “... person of sound mind and discretion ...” version was given.
My review of the record in Sandstrom, as it existed before the United States Supreme Court, discloses that the trial judge’s instruction that “[t]he law presumes that a person intends the ordinary consequences of his voluntary acts,” 442 U.S. at 513, 99 S.Ct. at 2453, was the only statement by the trial judge on this subject. The holding in Sandstrom has made its way through cases involving instructions incorporating the presumption but far more circumscribed than the instruction given in Sandstrom; Franklin is a good example of this expansion. Until today, though, I know of no holding that the mere incantation of the presumption, directed toward a particular defendant, would spoil a conviction of one to whom it specifically does not apply.
In Bowen and Dix, there was a question of mental soundness of each defendant. The trial judge in each case, apparently aware of and sensitive to this issue, limited the instruction so that the jury could apply it only if it first found each defendant to be “of sound mind.” The instruction in each case was as follows:
The acts of a person of sound mind and discretion are presumed to be the product of the person’s will but the presumption may be rebutted. A person of sound mind and discretion is presumed to intend the natural and probable consequences of his act but the presumption may be rebutted. A person will not be presumed to act with criminal intention but the tryor [sic] of facts, that is you the jury, may find such intention upon the consideration of the words, conduct, demeanor, motive, and all other circumstances connected with the act for which the accused is prosecuted.
*553Bowen, 769 F.2d at 675 (emphasis supplied).
“I charge you that the acts of a person of sound mind and discretion are presumed to be the product of a person’s will. But, this presumption may be rebutted....” “A person will not be presumed to act with criminal intention.” Dix, 804 F.2d at 619—20 n. 1 (emphasis supplied).
Had either of the two defendants been found not to be of sound mind, that defendant’s trial would not be in any sense affected by the presumption of intent. Thus, in the event of a finding of unsound mind, no constitutional error appears.
On the other hand, in each case, if the defendant were found to be of sound mind, the instruction condemned in Sandstrom and Franklin would apply and our only task would be to ascertain whether, under Rose v. Clark, — U.S. -, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986), the instruction was harmless error. In my view, in each of these cases, the evidence is overwhelming that a person of sound mind committing these crimes did so intentionally. The finding of intent would not have been influenced by the incorrectness of the instruction. Therefore, as applied to persons of sound mind, the instruction was harmless.
In sum, there was no erroneous instruction given to be applied by the jury to one of unsound mind, and the instruction was harmless insofar as it applied to one of sound mind. There is no reason for the grant of the writ of habeas corpus to undercut the conviction and sentence of either of these appellants.